DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
This office action is in response to amendment filed on 03/03/21.  Regarding the amendment, claim 7 is canceled, claims 1-6, 8-10 are present for examination.
The amended of drawing is accepted and recorded in file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2009/0315427 A1) in view of Takahashi et al. (US 2014/0125186 A1).
Regarding claim 1, Seo teaches 	a nested winding (200) for a slotless motor (fig 1), formed by inner (200d) and outer windings (200a) which are nested together (fig 5) and have different inner and outer diameters (diameter of inner winding 200d is smaller than diameter of outer winding 200a, fig 5), wherein the number of the inner and outer windings is n (there are 6 coil winding 200a-200f, fig 5), same-phase coils are connected in parallel or in series (there are three-phase windings:  U, V, and W phase, each phase having 2 respectively coils 200a-200b, 200c-200d, 200e-200f, so inherently each phase connected either in parallel or series, para [0037]) and the number n of the nested inner and outer windings is equal to or greater than two (n = 6).  However, Seo does not teach the coils are multi-wire coils, the same-phase coils located in different windings are connected in series following the rule that bemf values and phases of coil sets are the same after connection, so the coil sets are connected in parallel to form one phase of winding.
Takahashi teaches a rotary electric machine having a stator with a stator core and three phase coils (fig 15) wherein the coils (16) are multi-wire coils (A1, a2, A3, a4, B1, b2, B3, b4), the same-phase coils (16U) located in different windings (A1-a2, B3-b4) are connected in series following the rule that bemf values and phases of coil sets are the same after connection (fig 15 showed the winding A1-a2 and B3-b4 are connected 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Seo’s winding with the coils are multi-wire coils, the same-phase coils located in different windings are connected in series following the rule that bemf values and phases of coil sets are the same after connection, so the coil sets are connected in parallel to form one phase of winding as taught by Takahashi.  Doing so would suppress generation of operation noise and a circulating current through the stator and prevents loss due to the circulating current (abstract).
Regarding claim 2, Seo in view of Takahashi teaches the claimed invention as set forth in claim 1, Seo further teaches the nested inner and outer windings (200a-200f) are lap windings, slanting windings or concentric windings (fig 3 showed concentric windings).
Regarding claim 3, Seo in view of Takahashi teaches the claimed invention as set forth in claim 1, except for the added limitation of the coils are formed by round wires, flat wires or multi-strand wires.
Takahashi further teaches a rotary electric machine having a stator with a stator core and three phase coils wherein the coils (16) are formed by  flat wires (fig 4) to 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Seo in view of Takahashi’s coil formed by round wires, flat wires or multi-strand wires as further taught by Takahashi.  Doing so would suppress generation of operation noise and a circulating current through the stator (para [0011]).
Regarding claim 4, Seo in view of Takahashi teaches the claimed invention as set forth in claim 1, except for the added limitation of the coils in each of the nested inner and outer windings are connected in Star or delta as needed.
Takahashi further teaches a rotary electric machine having a three phase coils (16) wherein the coils in each of the nested inner and outer windings (16) are connected in Star (fig 15) as needed to suppress generation of operation noise and a circulating current through the stator (para [0011]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Seo in view of Takahashi’s coil with the coils in each of the nested inner and outer windings are connected in Star or delta as needed as further taught by Takahashi.  Doing so would suppress generation of operation noise and a circulating current through the stator (para [0011]).
Regarding claim 5, Seo in view of Takahashi teaches the claimed invention as set forth in claim 1, Seo further teaches the n inner and outer windings (200d, 200a) having different inner and outer diameters (diameter of inner winding 200d is smaller than diameter of outer winding 200a, fig 5) are connected in series or parallel as needed  
Takahashi further teaches a rotary electric machine having coils (16, fig 15) wherein the n inner and outer windings (16) are connected in series (fig 15 show the winding A1-a2 and B3-b4 are connected in series) to suppress generation of operation noise and a circulating current through the stator and prevents loss due to the circulating current (abstract). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Seo in view of Takahashi’s coil with the n inner and outer windings are connected in series or parallel as further taught by Takahashi.  Doing so would suppress generation of operation noise and a circulating current through the stator and prevents loss due to the circulating current (abstract).  Furthermore, since Seo in view of Takahashi teaches the windings are connected in series, so that the limitation “if the coils in different windings need to be connected in parallel, the same-phase coils to be connected in parallel have identical resistances, inductances, bemf values and phase angles under a same rotating speed, or the differences between the resistances, inductances, bemf values and phase angles of the 
Regarding claim 6, Seo in view of Takahashi teaches the claimed invention as set forth in claim 1, except for the added limitation of the same-phase coils are connected in series, coil sets formed by the series-connected coils are connected in star or delta as needed.
Takahashi further teaches a rotary electric machine having a nested winding wherein the same-phase coils are connected in series (A1-a2, B3-b4, fig 15), coil sets formed by the series-connected coils are connected in Star as needed to suppress generation of operation noise and a circulating current through the stator and prevents loss due to the circulating current (abstract).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Seo in view of Takahashi’s coil with the same-phase coils are connected in series, coil sets formed by the series-connected coils are connected in star or delta as needed as further taught by Takahashi.  Doing so would to suppress generation of operation noise and a circulating current through the stator and prevents loss due to the circulating current (abstract).
Regarding claim 8, Seo in view of Takahashi teaches the claimed invention as set forth in claim 1, except for the added limitation of the multi-wire coils have identical or different wire diameters.
Takahashi further teaches a rotary electric machine having a nested winding wherein the multi-wire coils have identical wire diameters (fig 14 show the windings have the same cross section so that the windings inherently have identical wire 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Seo in view of Takahashi’s coil with the multi-wire coils have identical or different wire diameters as further taught by Takahashi.  Doing so would to suppress generation of operation noise and a circulating current through the stator and prevents loss due to the circulating current (abstract).
Regarding claim 9, Seo in view of Takahashi teaches the claimed invention as set forth in claim 1, Seo further teaches each said coil (200) is rhombic, hexagonal, polygonal or in other shapes (fig 2).
Regarding claim 10, Seo in view of Takahashi teaches the claimed invention as set forth in claim 1, Seo further teaches each of the coils (200) forming the multi-phase winding has a phase spread of 60⁰ or 120⁰ (three-phase windings), and each said coil is formed by 3*k basic coils, wherein k is 1, 2, 3, 4.... (k = 2).

Response to Arguments
Applicant’s arguments, see remark, filed 03/03/21, with respect to the rejection(s) of claim(s) 1-6, 8-10 under Seo have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Seo and Takahashi.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rohrer et al. (US 2007/0103025 A1) teaches an electric motor is disclosed with an air-cored winding which is composed of a plurality of single coils made of wire, wherein the single coils overlap each other in an imbricated manner and the single coils are preformed to form an offset at least in the region of two opposite corners, so that half of the legs are located in a first plane and half of the legs are located in a second plane. A more inexpensive and more robust assembly of air-cored windings for electric motors can thereby be achieved.
Ozawa et al. (US 6,791,224 B1) teaches a stator winding which copes with high output and miniaturization turns formed by winding a wire sheaf of a plurality of fine wires bundled together, in an approximately rhombic shape, wherein the turns are arranged so as to be sequentially shifted in the direction of one diagonal of the rhombic shape, to thereby form an approximately rhombic shape coil segment comprising a continuous length of the wire sheaf. A plurality of coil segments are then sequentially shifted and overlapped on one diagonal to form a band shaped body, and a hollow cylindrical body is then formed by rolling the band shaped body into a circular shape. The winding is characterized in that with each turn, opposite end portions located in the direction of an other diagonal orthogonal to the direction of the one diagonal have U-shape bent back portions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/TRAN N NGUYEN/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        


         
                                                                                                                                                                                           /LEDA T PHAM/Examiner, Art Unit 2834